UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6996



DAVID LEE TURNER,

                                              Petitioner - Appellant,

          versus


JAMES FRENCH,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CA-05-3-1)


Submitted:   November 16, 2005             Decided:   December 9, 2005


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Lee Turner, Appellant Pro Se.         Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Lee Turner seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000).

The   district   court     referred   this    case    to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).               The magistrate judge

recommended that relief be denied and advised Turner that failure

to file timely objections to this recommendation could waive

appellate   review    of    a   district      court   order    based   upon   the

recommendation.      Despite this warning, Turner failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                    See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).             Turner has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       DISMISSED


                                      - 2 -